UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

April 17, 2015

Contact Person
Name: Rebecca Walawender
Telephone: 202-245-7399
OSEP 15-08
MEMORANDUM

TO:

State Directors of Special Education

FROM:

Melody Musgrove, Ed.D. /s/
Director
Office of Special Education Programs

SUBJECT: Letter to Delisle: Children with disabilities with high cognition
I am writing to draw your attention to the Office of Special Education Programs’ (OSEP)
December 20, 2013 letter to Dr. Jim Delisle (Letter to Delisle) regarding determining eligibility
for special education and related services under the Individuals with Disabilities Education Act
(IDEA) for children with disabilities with high cognition; students who Dr. Delisle terms “twice
exceptional students” or “2E students.” Letter to Delisle pointedly addresses children with high
cognition who may be eligible for special education and related services as a student with a
specific learning disability, but also cites to the broader requirements in 34 CFR §300.304(b)(1)
and (2) that state, in part –
… in determining whether a child has a disability … the IDEA
requires the use of a variety of assessment tools and strategies to
gather relevant functional, developmental, and academic
information about the child, and prohibits the use of any single
measure or assessment as the sole criterion for determining
whether a child is a child with a disability and for determining an
appropriate educational program for the child.”
In spite of the guidance provided in Letter to Delisle, we continue to receive letters from those
who work with children with disabilities with high cognition, particularly those with emotional
disturbance or mental illness, expressing concern that some local educational agencies (LEA) are
hesitant to conduct initial evaluations to determine eligibility for special education and related
services for children with high cognition.
www.ed.gov
400 MARYLAND AVE., SW, WASHINGTON, DC 20202
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by fostering educational
excellence and ensuring equal access.

Page 2 – OSEP Memo 15-08

In transmitting OSEP Memo 15-08, I am requesting that you widely distribute Letter to Delisle
to the LEAs in your State, and remind each LEA of its obligation to evaluate all children,
regardless of cognitive skills, suspected of having one of the 13 disabilities outlined in 34 CFR
§300.8
Should you have any questions, please contact Rebecca Walawender at (202) 245-7399. We
appreciate your on-going commitment to providing quality services to children and youth with
disabilities.
Attachment

